Citation Nr: 0703708	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  04-05 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to accrued benefits.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active military service from May 1950 to 
August 1953.  He died in April 2003.  The appellant is his 
daughter.  

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina, which denied the appellant's claim for accrued 
benefits.  

Per the veteran's request, a hearing before the Board was 
scheduled for April 2004.  But in March 2004, she wrote the 
Board and canceled the hearing.  So, her request for the 
hearing is considered withdrawn.  38 C.F.R. § 20.702(e) 
(2006).

The Board remanded this case in June 2005 for further 
evidentiary development and to ensure compliance with all 
procedural requirements.  The requested actions having been 
completed, the case is now before the Board for final 
appellate consideration.  


FINDINGS OF FACT

1.  The veteran died in April 2003.  The appellant is his 
daughter.  

2.  On the date of his death, the veteran was receiving VA 
disability pension benefits, as well as special monthly 
pension benefits, based on the need for aid and attendance.  

3.  On the date of his death, the veteran had a claim pending 
for retroactive adjustment of his VA pension benefits for 
2002, based on unreimbursed medical expenses, including 
hospital expenses and ambulance expenses.  

4.  The appellant has not provided underlying proof that 
either she or the veteran paid the claimed expenses.  


CONCLUSION OF LAW

The criteria are not met for accrued benefits.  38 U.S.C.A. 
§§ 1503, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.272(g), 
3.1000 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

In this case, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of a July 2005 RO letter to the appellant notifying 
her of the VCAA, she has been advised of the laws and 
regulations governing the claim on appeal and the evidence 
that she must supply and the evidence that VA would attempt 
to obtain.  Thus, she may be considered to have been advised 
to submit any pertinent evidence in her possession.  The 
appellant was notified of the requirement that she submit 
proof of payment of the claimed unreimbursed expenses, but 
she has not provided the requested proof.  
She has not identified any additional evidence that needs to 
be obtained.  See Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  So, the Board finds that the duty to 
assist has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II  that 38 U.S.C.A. § 5103(a) requires VA to 
provide notice to the claimant and his representative, 
if any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  See also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006) 
(Mayfield III) (also discussing the timing of the VCAA notice 
as it relates to prejudicial error).  Here, the RO initially 
considered the claim in July 2003 - before sending the 
appellant a VCAA letter in July 2005.  But bear in mind the 
Board remanded this case to the RO in June 2005, partly to 
ensure compliance with the VCAA, and after sending the 
appellant the July 2005 VCAA letter to comply with the 
Board's remand directive, the RO readjudicated her claim in 
the March 2006 rating decision and supplemental statement of 
the case (SSOC) based on additional evidence that had been 
received since the initial rating decision in question and 
statement of the case (SOC).  Consequently, there already 
have been steps to remedy the error in the timing of the VCAA 
notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).

The Board is equally mindful that, during the pendency of 
this appeal, on March 3, 2006, the Court issued another 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  However, this case concerns a disability pension 
claim, entitlement to which has already been established, 
rather than a service connection claim.  Further, the veteran 
was already paid for the year at issue.  Therefore, the 
issues discussed in Dingess/Hartman are not applicable in 
this case.  

Analysis

Prior to his death in April 2003, the veteran was receiving a 
non-service-connected disability pension and special monthly 
pension (SMP) based on the need for aid and attendance.  

Effective January 29, 2007, VA is amending the regulation 
regarding accrued benefits (38 C.F.R. § 3.1000).  VA proposed 
these amendments in June 2006 but because it received no 
comments, it is adopting the proposed rule as a final rule 
without change.



The amendments to 38 C.F.R. § 3.1000 primarily result from 
the Veterans Benefits Act of 2003 ("the Act").  Prior to 
the Act, the introductory portion of 38 U.S.C. § 5121(a) read 
in pertinent part:

. . . periodic monetary benefits (other 
than insurance and servicemen's 
indemnity) under laws administered by the 
Secretary to which an individual was 
entitled at death under existing ratings 
or decisions, or those based on evidence 
in the file at date of death (hereinafter 
in this section and section 5122 of this 
title referred to as "accrued 
benefits") and due and unpaid for a 
period not to exceed two years, shall, 
upon the death of such individual be paid 
as follows * * *.

38 U.S.C. § 5121(a) (West 2002) (emphasis added).

VA traditionally construed 38 U.S.C. § 5121(a) as providing 
only one type of benefit to survivors - accrued benefits.  
In Bonny v. Principi, 16 Vet. App. 504 (2002), the Court held 
that the comma after the word "decisions" (as well as the 
use of the conjunction "or" after the comma) actually 
indicated that the separated phrases stated substantive 
alternatives.  According to the Court, the paragraph provided 
for payment of (1) periodic monetary benefits to which an 
individual was entitled at death under existing ratings or 
decisions, which the Court called "benefits awarded but 
unpaid," or (2) periodic monetary benefits based on evidence 
in the file at the date of an entitled individual's death and 
due and unpaid for a period not to exceed two years, which 
were called "accrued benefits" for purposes of sections 
5121 and 5122.  Id. at 507.  The Act, in part, removed the 
comma after "decisions" in the introductory text of 
paragraph (a).  VA believes that by removing that comma 
Congress intended to provide for only one type of benefit 
under section 5121, thus eliminating Bonny's distinction 
between accrued benefits and "benefits awarded but unpaid."  
Accordingly, VA amends 38 C.F.R. § 3.1000(a) by deleting the 
comma between the phrases "to which a payee was entitled at 
his death under existing ratings or decisions" and "or 
those based on evidence in the file at date of death."  See 
also Zevalkink v. Brown, 6 Vet. App. 483, 489-490 (1994), 
aff'd, 102 F.3d 1236 (Fed. Cir. 1996) (accrued-benefits 
claimant has right to stand in the shoes of the veteran and 
pursue his claim after his death).  

The Act also removed the two-year limitation on accrued 
benefits payable under 38 U.S.C. § 5121.  Therefore, VA has 
deleted the phrase "for a period not to exceed 2 years prior 
to the last date of entitlement as provided in Sec. 
3.500(g)," currently found in 38 C.F.R. § 3.1000(a).  

Chapter 15 of Title 38 of the United States Code sets forth 
the requirements for entitlement to non-service-connected 
disability pension, which the veteran in this case received 
prior to his death.  Under 38 U.S.C.A. § 1521, veterans who 
have served on active duty during a period of war, as defined 
in the statute, and who are disabled in the various ways 
described in the provision are entitled to receive a VA 
pension, to be adjusted according to the amount of his or her 
annual income.  Under 38 U.S.C.A. § 1503(a)(8), annual income 
for purposes of pension calculation under Chapter 15 includes 
payments of any kind and from any source except, inter alia, 
the amount equivalent to payments for unreimbursed medical 
expenses to the extent they exceed five percent of the 
maximum annual rate of pension.  See 38 C.F.R. § 3.272(g) 
(2006); see also Conary v. Derwinski, 3 Vet. App. 109, 110 
(1992) (per curiam).  If a VA pension recipient submits a 
pension eligibility verification report (EVR) or MER each 
year within an annual reporting period established by VA, 
certain unreimbursed medical expenses may be excluded from 
the annual income reported by the recipient and used by VA to 
calculate or adjust the amount of pension received.  
Consequently, a veteran's submission of an EVR or MER may 
result in retroactive upward adjustment of pension for the 
prior year.  See 38 U.S.C.A. §§ 1503(a)(8), 1521 (West 2002); 
38 C.F.R. § 3.272(g) (2006); Conary, 3 Vet. App. at 110.  

The applicable statutory provision regarding accrued 
benefits, 38 U.S.C.A. § 5121(a), provides, in pertinent part, 
that accrued benefits shall be paid upon a veteran's death 
only if that individual was either (1) "entitled [to the 
periodic monetary benefits] at death under existing ratings 
or decisions", or (2) there existed "evidence in the file 
at [the] date of death . . . [of periodic monetary benefits] 
due and unpaid ..."  Id. at 111.  In a concurring opinion, 
it was noted that any information in a veteran's file upon 
his or her death, which persuades VA that it has in its 
possession facts sufficient to determine the amount of 
accrued benefits owing, could reasonably be considered 
"evidence in the file at [the] date of death."  Id. at 112.  

In an August 1993 opinion of VA's General Counsel (GC), the 
GC noted that certain prima facie evidence of record prior to 
death may establish entitlement for accrued benefits purposes 
where confirming evidence is furnished in support of the 
accrued-benefit claim.  The GC opinion stated (referring to 
the Conary case) that since EVRs submitted before the 
beneficiary's death reflecting recurring, predictable, and 
reasonably estimable medical expenses provide a sufficient 
evidentiary basis for a prospective computation of medical 
expenses, such evidence may be considered "evidence in the 
file at [the] date of death" for purposes of entitlement to 
accrued benefits.  If such evidence makes a prima facie case 
of entitlement, GC did not believe that VA would be precluded 
from considering other evidence, e.g., an EVR submitted after 
the beneficiary's death for the limited purpose of verifying 
the accuracy of its determination.  See VAOPGPREC 6-93 (Aug. 
9, 1993).  

The Board later requested another GC opinion to clarify the 
foregoing opinion.  And the GC subsequently held that, where 
a veteran entitled to pension benefits had not submitted a 
yearly EVR prior to the date of his death, "[a]ccrued 
pension benefits may be allowed under 38 U.S.C. § 5121(a) on 
the basis that evidence in the file at the date of a 
veteran's death permitted prospective estimation of 
unreimbursed medical expenses, regardless of whether 
unreimbursed medical expenses were actually deducted 
prospectively from the veteran's income for purposes of 
determining pension entitlement prior to the veteran's 
death."  Significantly, the GC further held that, where a 
veteran had in the past supplied evidence of unreimbursed 
medical expenses that, due to the static or ongoing nature of 
the veteran's medical condition, could be expected to be 
incurred in like manner in succeeding years in amounts that, 
based on past experience, were capable of estimation with a 
reasonable degree of accuracy, such evidence may form the 
basis for a determination that evidence in the file at the 
date of the veteran's death permitted prospective estimation 
of medical expenses.  See VAOPGCPREC 12-94 (May 2, 1994).  

In this case, the veteran filed an MER (VA Form 21-8416) in 
January 2000, which totaled $482.11 for expenses paid by him 
in 1999.  In January 2001, he filed an MER totaling $394.78 
for expenses paid by him in 2000.  In January 2002, he filed 
an MER totaling $1,120.57 for expenses paid by him in 2001.  
Except for calendar year 2000, which did not meet the minimum 
threshold requirement for a deduction, the RO retroactively 
adjusted his pension for the prior year based on these 
reported unreimbursed medical expenses.  

In January 2003, the veteran submitted an MER totaling 
$1,178.17 for expenses paid by him in 2002.  Unfortunately, 
though, he died before the RO determined whether he was 
entitled to a retroactive adjustment of his pension for 2002 
based on those unreimbursed medical expenses.  The appellant 
now seeks accrued pension benefits based on those 
unreimbursed medical expenses.

According to the foregoing, the appellant would be entitled 
to accrued pension benefits based on the January 2003 MER 
that the veteran had submitted prior to his death.  The 
January 2003 MER is prima facie evidence that was on file at 
the time of his death.  The Board notes, however, that he did 
not submit proof of payment, receipts, invoices, etc., in 
order to verify these amounts.  In order for these expenses 
to be excluded from his income, there must be proof that 
these expenses were actually paid by him or by the appellant 
(i.e., out-of-pocket expenses).  See 38 C.F.R. § 3.272(g) 
(2006).  Although the veteran submitted a list of these 
expenses, he did not submit the underlying proof of payment.  

In April 2003, the same month the veteran died, the appellant 
filed an informal claim for accrued benefits.  In June 2003, 
she submitted a formal claim (see VA Form 21-601) for accrued 
benefits based on the following unreimbursed expenses: a 
hospital bill in the amount of $916.12; an ambulance bill in 
the amount of $330.40; and medical expenses paid by her 
father in calendar year 2002 and listed on a Medical Expense 
Report (MER) submitted to the RO in January 2003.  She 
attached invoices from the hospital and ambulance service, 
indicating those amounts were due and owing.  She also 
submitted a copy of the MER submitted by her father in 
January 2003.  (The Board notes there appears to be two 
versions of this MER - one is apparently a draft copy that 
was not actually submitted.  Regardless, the entries and 
amounts seem to be the same on both versions).  

The Board remanded the case in June 2005 for the RO to notify 
the appellant that she must provide proof of payment of any 
unreimbursed medical expenses she is claiming.  Proof of 
payment may include, but is not limited to, canceled checks, 
bank account records, account statements, etc.  

By means of a rating decision and supplemental statement of 
the case in March 2006, the RO granted reimbursement of a 
portion of the total amount of accrued benefits the appellant 
was seeking.  The RO continued to deny consideration of the 
veteran's final hospital expenses and ambulance expenses 
because the appellant still did not provide proof that either 
she or the veteran had paid those expenses in order to verify 
them.  

As set forth above, in order for these expenses to be 
excluded from the veteran's income, there must be proof that 
these unreimbursed expenses were actually paid by him or by 
the appellant (i.e., out-of-pocket expenses).  See 38 C.F.R. 
§ 3.272(g).  Because the appellant has failed to provide 
underlying proof of payment of the claimed expenses, these 
expenses cannot be considered in determining any retroactive 
adjustment of the veteran's pension for 2002.  

For the foregoing reasons, the claim for accrued benefits 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1991); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).  


ORDER

The claim for accrued benefits is denied.  



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


